White, Presiding Judge.
A considerable portion of the brief of appellant’s counsel is devoted to a discussion of the supposed error committed by the court in overruling the defendant’s application for a continuance. No bill of exception having been reserved to the ruling, this question is not before this court for revision. (Willson’s Crim. Stats., sec. 2187.)
One of the jurors, S. R Tippit, was a brother-in-law to J. T. Morgan, who, by one of the counts in the indictment, was alleged to be the owner of the stolen horses. When the qualifications of the jurors were tested, they each, in answer to the question as to relationship to the person injured by the commission of the offense, answered—Tippit among the rest— that they were not related. It transpired, however, that. Tip-pit was deaf, and either did not hear or did not understand the question, and his relationship to J. T. Morgan was unknown to defendant and his counsel until after the trial and conviction. As soon as ascertained, it was inade one of defendant’s grounds for his motion for a new trial. It was error upon this ground *701to overrule the motion. The juror was manifestly incompetent and disqualified by our statute from sitting in the trial of the case. (Code Crim. Proc., art. 636, subdivision 10; Wright v. The State, 12 Texas Ct. App., 163; Page v. The State, 22 Texas Ct. App., 551.)
Opinion delivered May 22, 1889.
The judgment is reversed and the cause remanded.

Reversed and remanded.